Case 6:19-cv-00585-JDK Document 76 Filed 06/23/21 Page 1 of 1 PageID #: 1188




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

ANTHONY TRISTANI, RADFORD                        §
TARRY, AND MARK MARSHALL                         §
                                                 §
V.                                               §    CASE NO.: 6:19-CV-00585-JDK
                                                 §
OPTIONSELLERS.COM, INC. AND                      §
JAMES CORDIER                                    §

                                        MEDIATOR’S REPORT

       Pursuant to the Court’s order mediation was conducted on June 17, 2021. All appropriate

parties appeared and participated. No settlement was reached, and I suspended the mediation

session. I will, however, follow up with the parties, and continue to work with them in an effort

to see if the case can be resolved prior to trial.




                                                     /s/ William Cornelius
                                                     WILLIAM CORNELIUS, MEDIATOR



                                       CERTIFICATE OF SERVICE

       The mediator’s report was served electronically in compliance with Local Rule CV-5(a)

upon all known counsel of record via the Court’s CM/ECF system, on June 23, 2021.




                                                     /s/ William Cornelius
                                                     WILLIAM CORNELIUS, MEDIATOR
